Name: Commission Regulation (EC) NoÃ 900/2006 of 19 June 2006 determining the extent to which applications lodged in June 2006 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  Europe;  tariff policy
 Date Published: nan

 20.6.2006 EN Official Journal of the European Union L 167/20 COMMISSION REGULATION (EC) No 900/2006 of 19 June 2006 determining the extent to which applications lodged in June 2006 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2040/2005 of 14 December 2005 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for by the Agreements concluded by the Community with the Republic of Bulgaria and Romania (1), and in particular Article 4(1) thereof, Whereas: (1) The applications for import licences lodged for the third quarter of 2006 are for quantities less than or equal to the quantities available and can therefore be met in full. (2) The surplus to be added to the quantity available for the following period should be determined. (3) It is appropriate to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 2006 submitted pursuant to Regulation (EC) No 2040/2005 shall be met as referred to in Annex I. 2. For the period 1 October to 31 December 2006, applications may be lodged pursuant to Regulation (EC) No 2040/2005 for import licences for a total quantity as referred to in Annex II. 3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 328, 15.12.2005, p. 34. ANNEX I Order No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 2006 09.4671  09.4752  09.4756  ANNEX II (t) Order No Total quantity available for the period 1 October to 31 December 2006 09.4671 2 450,0 09.4752 1 062,5 09.4756 7 812,5